SIMPSON, J.
The appellant was convicted of the offense of embezzlement; the affidavit charging that he, “being an agent, servant, or clerk of affiant, embezzled or fraudulently converted to his own use money to about the amount of $18, or fraudulently secretes, with intent to convert to his own use,, or to the use of another, $18 in money which has come into his possession by virtue of his office or employment.” The evidence for the state, in its -strongest light against the defendant, is that the défendant, being a tailor, agreed to make a suit of clothes for the prosecutor for a certain amount of money, part of which was to be paid in cash and the remainder to be paid in the future; that the prosecutor made the cash payment and demanded his suit of clothes; that defendant refused to deliver it without the payment of more money, and also refused to return Ms money.
This court said, in discussing a former statute (which was identical with section 6831 of the Code of 1907, in so far as the point involved is concerned), that an agent is “one who undertakes to transact some business or to manage some affair for another, by the authority and on account of the latter, and to render an account of it;” also that “ 'agent,’ as employed in this section, imports a principal, and implies employment, service, delegated authority to do something in the name and stead of the principal.” — Pullan v. State, 78 Ala. 31, 34, 56 Am. Rep. 21. The relation of principal and agent did not exist between the prosecutor and the defendant, but the relation of seller and purchaser. The defendant did not undertake to do anything in the name and stead of the prosecutor. The money was not placed in his hands to be used or cared for, and accounted for to the prosecutor, but was paid to him in part settlement for a suit of clothes, and thereby became the money of the defendant, to use as he pleased. Whatever other liability or penalty *51tbe defendant may have incurred, he could not be convicted of embezzlement on tbe facts of this case. Consequently the defendant was entitled to the general charge, as requested and refused.
Tbe judgment of the court is reversed, and the cause remanded.
Haralson, Anderson, and Denson, JJ., concur.